Bonds.com Group, Inc. 10-K Exhibit 10.65 November 13th, 2009 Mr. George O’Krepkie 8 Lowell I Road Port Washington, NY 11050 (Via eMail) Dear George, On behalf of Bonds.Com, Inc., a-Delaware company (the “Company”), I am pleased to offer you a position with the Company with a title of Head of Credit Sales for the Company (the “Relationship”) and Managing Director for Bonds.com Group, Inc., You will be working out of the New York City office initially under the supervision of John: Barry IV, the Company’s CEO and Joseph Nikolson the Company’s President. Due to FINRA regulations, the maintenance of your title depends directly on your ability to pass the required Series 24 licenses within the first 45 days of employment. Your primary responsibility will be the generation of revenue in sales and business development, with the intent of opening and managing accounts and eventually strategic relationships, on behalf of the Company The firm will also work with you to define a budget to hire and manage a team of relationship managers over the coming quarter, this will include budgets, revenue targets and an options plan covering approximately 3.5MM options that will be distributed to your team (including yourself) over the coming years after hitting certain run rate targets and upon mutual agreement with yourself and John Barry IV or Christopher Loughlin. Additionally, you will perform for the Company such duties as may be designated by the Company from time to time. Assuming no direct conflict with the Company’s core business, yon may engage in outside business consulting activities subject to the approval of the Company’s Chief Executive Officer and if warranted the Board of Directors which approval shall not be unreasonably withheld. 1.Compensation Note: All payments are subject to withdrawal of applicable state and local taxes and other withdrawals mandated by law. Except as otherwise provided herein, all compensation will be paid net of any such mandated withdrawals during the normal payroll cycle on the 15Ih of the following month. In consideration of, and compensation for, your services as the Company’s Head of Credit Sales, the company will pay you on the 15th day of each calendar month, commencing on December 15th, 2009, so long as this employment agreement remains in effect twenty-one percent (21%) of all Radnor Referral Net Revenues (as such term is defined in a certain Restated Revenue Sharing, Agreement dated November 13th, 2009 between the Company and Radnor Research and Trading Company LLC, (“Radnor”), a copy of which Agreement has been furnished to you by the Company) generated and received by the Company after the date hereof. In addition to the above, you will be entitled to receive an override of seven percent (7%) of the gross revenue production of the sales resources which you have hired but not including revenue that constitute Radnor Referral Net Revenues. We understand that, pursuant to an agreement between you and Radnor, yon are obligated to pay forty percent (40%) of such seven percent (7%) override to Radnor in consideration of Radnor introducing you to the Company and, in accordance with, your request, the Company will transmit monthly its share of such override. Unless otherwise agreed between the Company and you, the first twelve (12) months of your employment you will not be entitled to draw against your anticipated compensation as described above. Performance Based Stock Option Plan. Based on your performance, the Company may, in its sole discretion, -grant stock options to you in connection with your employment 2.Employee Benefits. a.Paid Time Off. You will be eligible to accrue up to 20 days of PTO per calendar year, pro-rated for the remainder of this calendar year. b.Group Plans. The Company will provide you with the opportunity to participate in the standard benefits plans currently available to other similarly situated employees, subject to any eligibility requirements imposed by such plans. Currently the Company offers the following plans to its employees: PPO healthcare Program (company covers 100%). 401-k Plan through ADP with Mass Mutual, Such plans and participation by the Company in such plans remain subject to change at any time. 3.Pre-employment Conditions. a.Confidentiality Agreement. Your acceptance of this offer and commencement of employment with the Company is contingent upon the execution, and delivery to the Company, of the Company’s Confidential Information, Non Compete and Invention Assignment Agreement, a copy of which is attached as Annexure A for your review and execution (the “Confidentiality Agreement”), prior to or on your Start Date. b.Right to Work. For purposes of federal immigration law, you will be required to provide to the Company documentary evidence of your identity and eligibility for employment in the United States. Such documentation must be provided to us within three (3) business days of your Start Date, or our employment relationship with you may be terminated. c.Verification of Information. This offer of employment is also contingent upon the successful verification of the information you provided to the Company during your application process, as well as a general background check performed by the Company to confirm your suitability for employment. By accepting this offer of employment, you warrant that all information provided by you is true and correct to the best of your knowledge, and you expressly release the Company from any claim or cause of action arising out of the Company’s verification of such information. You further acknowledge and agree that the provision of any inaccurate information in this regard shall be grounds for immediate termination of your employment by the Company. d.CRD Background Check. If you are, or have been, registered with any regulatory body or SR05 this offer is also contingent on our review of your regulatory history and our sole determination of acceptance. If applicable, sign Annexure B and fax to 561-526-7817, Attn: Jennifer Duncan, no later than November 4th 2009. If you have no securities registration history, write “No Registrations” on the CRD Release Form, Sign in the appropriate place, and fax as instructed above. 4.No Conflicting Obligations. You understand and agree that by accepting this offer of employment, you represent to the Company that your performance will not breach any other agreement to which you are a party and that you have not, and will not during the term of your employment with the Company, enter into any oral or written agreement in conflict with any of the provisions of this letter or the Company’s policies. You are not to bring with you to the Company, or use or disclose to any person associated with the Company, any confidential or proprietary information belonging to any former employer or other person or entity with respect to which you owe an obligation of confidentiality under any agreement or otherwise. The Company does not need and will not use such information. Also, we expect you to abide by any obligations to refrain from soliciting any person employed by or otherwise associated with any former employer and suggest that you refrain from having any contact with such persons until such time as any non-solicitation obligation expires. 5.General Obligations. As an employee, you will be expected to adhere to the Company’s standards of professionalism, loyalty, integrity, honesty, reliability and respect for all As part of your employment you are expected to adhere at all times to each of the Company’s policies, rules, procedures. Please note that the Company is an equal opportunity employer. The Company does not permit, and will not tolerate, the unlawful discrimination or harassment of any employees, consultants, or related third parties on the basis of sex, race, color, religion, age, national origin or ancestry, marital status, veteran status^ mental or physical disability or medical condition, sexual orientation, pregnancy, childbirth or related medical condition, or any other status protected by applicable law. Any questions regarding this statement should be directed to your supervisor. 6.Arbitration. If a dispute arises out of or relates to this letter or your employment with the Company or any breach or alleged breach of a parties’ obligation with respect thereto (collectively, an “Employment Related Action”), and the parties have not been successful in resolving the dispute through direct negotiation, either party (the “Moving Party”) may initiate arbitration by providing the other party written notice of its intent to arbitrate. For the avoidance of doubt, any controversy or claim arising out of or relating to an Employment Related Action, or any breach thereof, which cannot be resolved using informal escalation procedures between the parties, shall be finally resolved under the Arbitration Rulesof the American Arbitration Association (“AAA”) then in effect. The arbitration shall be conducted as follows: (f) all proceedings in any such arbitration shall be conducted in English, with proceedings held in Boca Raton, Florida; (ii) the arbitration shall be conducted by one arbitrator appointed in accordance with the AAA Rules; (in) the arbitrator shall render a written decision setting forth the rationale for their judgment and shall adhere to all applicable legal precedents; and (iv) the arbitrator shall have the power to award interest on any sums awarded as due and payable up to the date of payment of such sums. The award rendered by the arbitrator shall be final and binding on the parties and shall be deemed enforceable in any court having jurisdiction thereof. The arbitrator shall have only the power to award damages, injunctive relief and other remedies to the extent the same would be available in a court of law having jurisdiction of the matter, except that the arbitrator shall not have the power to vary from the provisions of this Agreement. The arbitrator shall promptly commence the arbitration proceeding with the intent to conclude the proceedings and issue a written decision stating in reasonable detail the basis for the award, which must be supported by law and substantial evidence, as promptly as the circumstances demand and permit, but generally no later than ten (10) weeks after the arbitrator’s appointment. Each party acknowledges that it is giving up judicial rights to a jury trial, discovery and most grounds for appeal under the foregoing provision. The exercise of any remedy provided in this Agreement does not waive the right of either party to resort to arbitration. Both parties shall continue performing their obligations under this Agreement while any dispute is being resolved unless and until such obligations are terminated by the termination or expiration of this Agreement. 7.At-Will Employment. Your employment with the Company will be on an “at will” basis, meaning that either you or the Company may terminate your- employment at any time for any reason or no reason, without further obligation or liability. The Company also reserves the right to modify or amend the terms of your employment at any time for any reason. This policy of at-will employment is the entire agreement as to the duration of your employment and may only be modified in an express written agreement signed by the Chief Executive Officer of the Company. Additionally, it is the policy of the Company that the first 90 calendar days of employment is identified as a trial period. Subsequent to the end of this 90 day period, your performance will be evaluated and reviewed with you by your superior or his/her designee. We are all delighted to be able to extend yon this offer and look forward to working with you, To indicate your acceptance of the Company’s offer, please sign and date this letter in the space provided below and return it to me, along with a signed and dated original copy of the Confidentiality Agreement, on or before November 4th, 2009. The Company requests that you begin work in this new position on or before November 2nd 2009 (the “Start Date” This letter, together with the Confidentiality Agreement, set forth the terms of your employment with the Company and supersede any prior representations or agreements, whether written or oral. This letter will be governed by the laws of the State of Florida, without regard to its conflict of laws provisions. This letter may not be modified or amended except by a written agreement, signed by an officer of the Company. ACCEPTED AND AGREED: Printed Name: George O' Krepkie Very truly yours, BONDS.COM, INC., Bonds.com Group, Inc.
